Case: 20-60927     Document: 00516105062         Page: 1     Date Filed: 11/23/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     November 23, 2021
                                  No. 20-60927
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk


   Roland Omar Gramajo-Reyes,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A076 830 826


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Roland Omar Gramajo-Reyes, a native and citizen of Guatemala,
   petitions for review of an order by the Board of Immigration Appeals (BIA)
   upholding the ruling by an immigration judge (IJ) denying his motion to
   reopen. He argues that (1) he is entitled to equitable tolling of his untimely


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60927      Document: 00516105062          Page: 2    Date Filed: 11/23/2021




                                    No. 20-60927


   motion to reopen; (2) the BIA erred in concluding that he was not prima facie
   eligible for cancellation of removal in light of Pereira v. Sessions, 138 S. Ct.
   2105 (2018); and (3) the BIA erred in not sua sponte reopening his removal
   proceedings. Gramajo-Reyes also seeks to remand his case, arguing that the
   BIA should reconsider its rulings in light of the Supreme Court’s decision in
   Niz-Chavez v. Garland, 141 S. Ct. 1474 (2021), and his prima facie eligibility
   for cancellation of removal. We review the denial of a motion to reopen
   removal proceedings under “a highly deferential abuse-of-discretion
   standard.” Nunez v. Sessions, 882 F.3d 499, 505 (5th Cir. 2018).
          The BIA did not abuse its discretion in determining that Gramajo-
   Reyes was not entitled to equitable tolling. An alien is entitled to equitable
   tolling if he shows “that he has been pursuing his rights diligently, and . . .
   that an extraordinary circumstance beyond his control prevented him from
   complying with the applicable deadline.” Lugo-Resendez v. Lynch, 831 F.3d
   337, 344 (5th Cir. 2016). Although Gramajo-Reyes argues that his ineligibility
   for cancellation of removal before the Supreme Court’s decision in Pereira
   constitutes an extraordinary circumstance warranting equitable tolling, the
   BIA rejected his argument because at the time of his original removal
   proceedings, he was not eligible for such relief. Gramajo-Reyes has not
   shown that the BIA’s decision was “capricious, irrational, utterly without
   foundation in the evidence, based on legally erroneous interpretations of
   statutes or regulations, or based on unexplained departures from regulations
   or established policies.” Ramos-Portillo v. Barr, 919 F.3d 955, 958 (5th Cir.
   2019) (internal quotation marks and citation omitted). Because the BIA did
   not abuse its discretion in determining that the motion to reopen was
   untimely, we need not address Gramajo-Reyes’s argument that the BIA erred
   in finding that he was not prima facie eligible for cancellation of removal. See
   Flores-Moreno v. Barr, 971 F.3d 541, 545 (5th Cir. 2020), cert. denied,
   141 S. Ct. 1238 (2021).




                                          2
Case: 20-60927      Document: 00516105062           Page: 3    Date Filed: 11/23/2021




                                     No. 20-60927


          Despite Gramajo-Reyes’s assertions to the contrary, we lack
   jurisdiction to review the discretionary decision of the BIA not to invoke its
   sua sponte authority to reopen a case.           Hernandez-Castillo v. Sessions,
   875 F.3d 199, 206 (5th Cir. 2017). Although Gramajo-Reyes urges us to
   follow case law from other circuits that have found an appropriate standard
   exists for reviewing a decision to reopen a case, such authority is not on point.
   Moreover, such cases constitute persuasive authority only, and this court
   may not overrule its own authority in the absence of a change in statutory law
   or a decision by the Supreme Court or this court seated en banc. See
   Thompson v. Dallas City Att’y’s Office, 913 F.3d 464, 467 (5th Cir. 2019);
   Orellana-Monson v. Holder, 685 F.3d 511, 520 (5th Cir. 2012); see also
   Hernandez-Castillo, 875 F.3d at 206-07 & n.3 (rejecting argument that this
   court’s precedent was altered by Mata v. Lynch, 576 U.S. 143 (2015)).
          The petition for review is DENIED IN PART and DISMISSED
   IN PART. The motion to remand is also DENIED.




                                          3